Opinion by
Willson, J.
§ 277. Landlord and tenant; lien of landlord; right of landlord to sue out distress warrant. The landlord has a preference lien upon all raised by th¿ tenant upon *210the rented premises during the period of the renting, to secure the payment of his rent. [R. S. art. 3107.} While the rent or any portion of it remains unpaid, it is not lawful for the tenant to remove, or permit to be removed from the rented premises, any portion of such crops, without the consent of the landlord. [R. S. art. 3108.] If the tenant, without the consent of the landlord, be about to remove his property from the rented premises, the rent being unpaid, it is lawful for the landlord to sue out a distress warrant against the property of the tenant, whether the rent be then due or not. [R. S. art. 3112; Acts 17th Leg. p. 98.] The fact that the tenant still had- enough of the crops on the premises set apart to pay the rent, could not defeat the landlord’s right to the distress warrant, the latter not having consented to such an arrangement, and not having consented to the removal of any of the crops from the rented premises.
June 27, 1884.
§ 278. Same; landlord entitled, to judgment on replevy bond. Where the property seized under the distress warrant has been replevied by the defendant, the landlord, upon recovery in the suit, is entitled to judgment upon the replevy bond for the amount of rent found to be due him, interest thereon and costs, or for the value of the property replevied, according to the terms of such bond. [R. S. art. 3117.]
Reversed and remanded.